DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-21, 26 - 33, 35-40, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20130152953 A1 (hereinafter MUA) in view of US Patent App. 20100326454 A1 (hereinafter FUISZ).
Regarding claim 1, MUA discloses a smokeless tobacco composition adapted for oral use, the composition including a tobacco material and an effervescent material (Abstract) and a method for making (¶2, ¶12).  MUA discloses that the product may contain one or more particulate filler components (¶5).  MUA further discloses that the filler may comprise microcrystalline cellulose and a cellulose derivative, wherein the cellulose derivative is present in the mixture in an amount from about 1% to about 3% by weight (¶6).  MUA discloses that the can be admixed with any combination of the list in ¶45 which includes both microcrystalline cellulose as well as finely divided cellulose, sodium carboxymethylcellulose.  MUA discloses another possible addition for microcrystalline cellulose as a flow aid, in which case it is added in amounts between 0.5 up to 5 percent (¶53). MUA further discloses that the composition may contain water (¶12, ¶73, ¶78) and one or more flavoring agents (¶45).
MUA many not explicitly disclose one or more organic acids or salt thereof and wherein the product has a pH of less than about 7.0.  
FUISZ teaches a smokeless and spitless tobacco product, a melt-spun tobacco composition, a method for manufacturing a smokeless tobacco product, and a method for delivering nicotine contained in tobacco to a user (¶1).  FUISZ teaches that the product comprises one or more organic acids or salt thereof (¶54 contains a list of several acid including organic acids which are selected to be a mucosal absorbing enhancer); wherein the product has a pH of less than about 7.0 (¶56, Claim 9, to improve the absorption of nicotine to the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide that the composition comprises one or more organic acids or salt thereof, and one or more flavoring agents, wherein the product has a pH of less than about 7.0 as taught in FUISZ.   A person of ordinary skill in the art would obviously add the components in the composition of FUISZ to 
Regarding claim 5, modified MUA discloses the product of claim 1 as discussed above. Modified MUA may not explicitly disclose wherein the cellulose derivative is hydroxypropylcellulose.  
FUISZ teaches that the cellulose derivative can be hydroxypropylcellulose (¶40).  FUISZ teaches that hydroxypropyl methylcellulose (HPMC) is a preferred cellulose because it is commercially available (¶41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the cellulose derivative is hydroxypropylcellulose as taught in FUISZ.  A person of ordinary skill in the art would obviously choose hydroxypropylcellulose because it is a preferred cellulose due to its commercial availability.
Regarding claim 6, modified MUA discloses the product of claim 1 as discussed above. Modified MUA may not explicitly disclose wherein the pH of the product is from about 5.5 to about 6.5.  
MUA discloses that buffers may be used to control the pH (¶47, ¶71, ¶82).  MUA discloses a pH range of about 6 to about 11 (¶47).
FUISZ teaches that the pH of the product is from about 5.5 to about 6.5 (claim 9, ¶56).  FUISZ teaches this pH range is desirable for improving the absorption of nicotine.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the pH of the product is from about 5.5 to about 6.5 as taught in FUISZ.   Controlling the pH in the range disclosed in FUISZ would improve the absorption of nicotine to the user.  
Regarding claims 7 - 11, modified MUA discloses the product of claim 1 as discussed above. Modified MUA may not explicitly disclose comprising from about 0.1 to about 10% of the one or more organic acids by weight, based on the total weight of the mixture and wherein the one or more organic acids is an alkyl carboxylic acid, an aryl carboxylic acid, or a combination of any thereof and wherein the one or more organic acids is citric acid, malic acid, tartaric acid, octanoic acid, benzoic acid, a toluic acid, salicylic acid, or a combination thereof.  
MUA discloses the use of organic acids (¶30).  MUA discloses that the use of acids imparts a certain cohesiveness or binding effect to the overall tobacco composition (¶31).  MUA discloses that the amount of acid/base pair is typically about 2.0 to about 20 (¶33).  
FUISZ teaches the addition of citric acid (¶68).  FUISZ teaches that citric acid may be added in amount from 0.1 to 4% as a salvia enhancer.  Further citric acid is an alkyl carboxylic acid.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide comprising from about 0.1 to about 10% of the one or more organic acids by weight, based on the total weight of the mixture and wherein the one or more organic acids is an alkyl carboxylic acid, an aryl carboxylic acid, or a combination of any thereof and wherein the one or more organic acids is 
Regarding claim 12, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses from about 10 to about 50% of the one or more particulate filler components; and from about 5 to about 60% by weight of the water, based on the total weight of the mixture (See Example 3, ¶93-¶94).
Regarding claim 13, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the mixture further comprises one or more salts, one or more sweeteners, one or more binding agents, one or more humectants, one or more gums, one or more active ingredients, a tobacco material, or combinations thereof (¶5, Claim 17).
Regarding claim 14, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the mixture further comprises one or more active ingredients selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, and cannabinoids (¶5, ¶36, Claim 17).  
Regarding claim 15, modified MUA discloses the product of claim 1 as discussed above. Modified MUA may not explicitly disclose wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  
MUA discloses that the invention relates to products containing components obtained or derived from plants of the Nicotiana species (¶1, ¶4, ¶36).  
FUISZ teaches the tobacco extract itself is a nicotine component and can be in the range of 1 to 70% (Abstract, ¶22, Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  A person of ordinary skill in the art would obviously recognize that nicotine will be present in a tobacco product within the claimed ranges because tobacco is derived from the plants of the Nicotiana species.
Regarding claim 16, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain carbon-carbon and carbon-oxygen double bonds (¶48).  
Regarding claim 17, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises one or more aldehydes, ketones, esters, terpenes, terpenoids, or a combination thereof.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain terpenes (¶48).  Further aldehydes occur naturally in flavoring agents including vanillin (¶45).
Regarding claims 18 and 19, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses wherein the one or more flavoring agents comprises one or more of ethyl vanillin, cinnamaldehyde, sabinene, limonene, gamma-terpinene, beta- farnesene, and citral and ethyl vanillin (¶45).  
Regarding claim 20, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses, wherein the mixture comprises no more than about 10% by weight of a tobacco material, excluding any nicotine component present, based on the total weight of the mixture (¶9, Claim 7).  
Regarding claim 21, modified MUA discloses the product of claim 1 as discussed above. MUA further discloses, wherein the mixture is enclosed in a pouch to form a pouched product, the mixture optionally being in a free-flowing particulate form (Fig. 1, ¶16, ¶60, ¶64).  
Regarding claim 26, MUA discloses a smokeless tobacco composition adapted for oral use, the composition including a tobacco material and an effervescent material (Abstract) and a method for making (¶2, ¶12).  MUA discloses that the product may contain one or more particulate filler components (¶5).  MUA further discloses that the composition may contain water (¶12, ¶73, ¶78) and one or more flavoring agents (¶45). MUA further discloses wherein the one or more particulate filler components comprise microcrystalline cellulose and a cellulose derivative, and wherein the cellulose derivative is present in the mixture in an amount of from about 1% to about 3% by weight (¶6).  MUA discloses that the can be admixed with any combination of the list in ¶45 which includes both microcrystalline cellulose as well as finely divided cellulose, sodium carboxymethylcellulose.  MUA discloses another possible addition for microcrystalline cellulose as a flow aid, in which case it is added in amounts between 0.5 up to 5 percent (¶53). 
MUA may not explicitly disclose one or more organic acids or salt thereof and the method comprising: mixing the one or more particulate filler components with the water, the one or more flavoring agents, and the one or more organic acids or salt thereof to form a mixture, wherein the mixture has a pH of less than about 7.0.  
MUA teaches that the combination of materials can be done in-situ by a tobacco material, admixing granulated composition, and incorporating the mixture into a smokeless tobacco product (¶12) MUA further teaches that the method involves controlling the pH through buffers to achieve a desired pH range (¶35 and ¶47).  MUA also teaches mixing of the components through examples (¶88-¶104).  These examples instruct mixing of the components with water.  
FUISZ teaches a smokeless and spitless tobacco product, a melt-spun tobacco composition, a method for manufacturing a smokeless tobacco product, and a method for delivering nicotine contained in tobacco to a user (¶1).  FUISZ teaches that the product comprises one or more organic acids or salt thereof (¶54 contains a list of several acid including organic acids which are selected to be a mucosal absorbing enhancer); wherein the product has a pH of less than about 7.0 (¶56, Claim 9, to improve the absorption of nicotine to the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide one or more organic acids or salt thereof and the method comprising: mixing the one or more particulate filler components with the water, the one or more flavoring agents, and the one or more organic acids or salt thereof to form a mixture, wherein the mixture has a pH of less than about 
Regarding claims 27-28 and 30-32, modified MUA discloses the method of claim 26 as discussed above.  Modified MUA may not explicitly disclose comprising from about 0.1 to about 10% of the one or more organic acids by weight, based on the total weight of the mixture and wherein the one or more organic acids is an alkyl carboxylic acid, an aryl carboxylic acid, or a combination of any thereof and wherein the one or more organic acids is citric acid, malic acid, tartaric acid, octanoic acid, benzoic acid, a toluic acid, salicylic acid, or a combination thereof.  
MUA discloses the use of organic acids (¶30).  MUA discloses that the use of acids imparts a certain cohesiveness or binding effect to the overall tobacco composition (¶31).  MUA discloses that the amount of acid/base pair is typically about 2.0 to about 20 (¶33).  
FUISZ teaches the addition of citric acid (¶68).  FUISZ teaches that citric acid may be added in amount from 0.1 to 4% as a salvia enhancer.  Further citric acid is an alkyl carboxylic acid.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide comprising from 
Regarding claim 29, modified MUA discloses the method of claim 26 as discussed above.  Modified MUA may not explicitly disclose wherein the pH of the product is from about 5.5 to about 6.5.  
MUA discloses that buffers may be used to control the pH (¶47, ¶71, ¶82).  MUA discloses a pH range of about 6 to about 11 (¶47).
FUISZ teaches that the pH of the product is from about 5.5 to about 6.5 (claim 9, ¶56).  FUISZ teaches this pH range is desirable for improving the absorption of nicotine.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the pH of the product is from about 5.5 to about 6.5 as taught in FUISZ.   Controlling the pH in the range disclosed in FUISZ would improve the absorption of nicotine to the user.  
Regarding claim 33, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses mixing further comprises adding one or more salts, one or more sweeteners, one or more binding agents, one or more humectants, one or more gums, one or more active ingredients, a tobacco material, or combinations thereof (¶5, Claim 17).  
Regarding claim 35, modified MUA discloses the method of claim 26 as discussed above.  Modified MUA may not explicitly disclose wherein the cellulose derivative is hydroxypropyl cellulose.  
FUISZ teaches that the cellulose derivative can be hydroxypropylcellulose (¶40).  FUISZ teaches that hydroxypropyl methylcellulose (HPMC) is a preferred cellulose because it is commercially available (¶41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the cellulose derivative is hydroxypropylcellulose as taught in FUISZ.  A person of ordinary skill in the art would obviously choose hydroxypropylcellulose because it is a preferred cellulose due to its commercial availability.
Regarding claim 36, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the mixing further comprises adding one or more active ingredients selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, and cannabinoids (¶5, ¶36, Claim 17).  
Regarding claim 37, modified MUA discloses the method of claim 26 as discussed above.  Modified MUA may not explicitly disclose wherein the mixing further comprises adding from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  
MUA discloses that the invention relates to products containing components obtained or derived from plants of the Nicotiana species (¶1, ¶4, ¶36).  
FUISZ teaches the tobacco extract itself is a nicotine component and can be in the range of 1 to 70% (Abstract, ¶22, Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the mixture comprises from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the mixture.  A person of ordinary skill in the art would obviously recognize that nicotine will be present in a tobacco product within the claimed ranges because tobacco is derived from the plants of the Nicotiana species.
Regarding claim 38, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the one or more flavoring agents comprise one or more aldehydes, ketones, esters, terpenes, terpenoids, or a combination thereof.  The disclosed mint flavors, menthol, peppermint, spearmint, wintergreen, contain terpenes (¶48).  Further aldehydes occur naturally in flavoring agents including vanillin (¶45).
Regarding claim 39, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses wherein the one or more flavoring agents comprise one or more of ethyl vanillin, sabinene, limonene, gamma-terpinene, beta-farnesene, and citral (¶45).  
Regarding claim 40, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses further comprising enclosing the mixture in a pouch to form a pouched product, the mixture optionally being in a free-flowing particulate form (Fig. 1, ¶16, ¶60, and ¶64).  
7R60999 14060US1 (2445.2) Regarding claim 45, modified MUA discloses the method of claim 26 as discussed above.  MUA further discloses a product configured for oral use, the product prepared by the method of claim 26 (Abstract, Fig. 1, ¶16, ¶60, ¶64).  

Claims 22-24 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over MUA and FUISZ as discussed above and further in view of US Patent 9420825 B2 (hereinafter BEESON) and US Patent App. 20130276801 A1 (hereinafter BYRD).
Regarding claim 22, modified MUA discloses the pouched product of claim 21 as discussed above.  Modified MUA does not explicitly disclose wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, 20in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas 25Chromatography-Mass Spectrometry.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  FUISZ teaches the addition of identical flavoring agents which would be detected by test Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
 Regarding claim 23, modified MUA discloses the pouched product of claim 21 as discussed above.  Modified MUA does not explicitly disclose wherein the whiteness value is from about 42 to about 60.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the whiteness value is from about 42 to about 60 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
30Regarding claim 24, the modified MUA discloses the pouched product of claim 22 as discussed above.  The combination does not explicitly disclose wherein the ΔE value is from about 0.9 to about 3.8.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the ΔE value is from about 0.9 to about 3.8 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 41, modified MUA discloses the method of claim 40 as discussed above.  Modified MUA does not explicitly disclose wherein when measured at a time period of 1 day after preparation, the stabilized pouched product has one or more of:  25a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a AE value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids;  30a concentration of the one or more flavoring agents present, which is greater than a concentration of the same one or more flavoring agents present in a control pouched product -61-WBD (US) 4749771lviR60999 14060US.1 (2445.2)which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness 
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein when measured at a time period of 1 day after preparation, the pouched product has one or more of: a whiteness value of greater than about 40, when determined according to the Commission Internationale de lEclairage (CIE) model; a delta E (ΔE) value of less than about 4, when determined with a hand-held color meter, in the L*a*b* colorspace, relative to a control pouched product which does not comprise the one or more organic acids; a concentration of the one or more flavoring agents present which is greater than a concentration of the same one or more flavoring agents present in a control pouched product which does not include the one or more organic acids, as determined by semi-quantitative Gas Chromatography-Mass Spectrometry as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 42, modified MUA discloses the method of claim 41.  Modified MUA does not explicitly disclose wherein the whiteness value is from about 42 to about 60.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions greater than 80% (¶99). Byrd teaches in example 9 (¶127-¶131) a method where the bleaching process achieves and ISO final brightness of 86.7%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the whiteness value is from about 42 to about 60 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Regarding claim 43, modified MUA discloses the method of claim 41.  Modified MUA does not explicitly disclose wherein the ΔE value is from about 0.9 to about 3.8.  
BEESON discloses a method of preparing a whitened tobacco material.  The tobacco pulp is treated with caustic reagents and oxidizing agents to achieve sufficient lightness (Abstract).  The tobacco pulp is filtered and dried to give it a whitened appearance (Col. 16, lines 23-42).  
BYRD teaches methods for producing dissolving grade pulp and microcrystalline cellulose from tobacco and incorporation of the tobacco in a smokeless tobacco product (Abstract). BYRD teaches that the tobacco may be bleached tobacco material (¶4). BYRD further teaches that the tobacco pulp should have a brightness of at least about 83% up to 88% (¶5, ¶13). BYRD also teaches the use of ISO testing standards to achieve brightness conditions 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the ΔE value is from about 0.9 to about 3.8 as taught in BEESON and BYRD.  
Regarding the testing methods of the instant application, BEESON and BYRD establish motivation to create a tobacco product with a bleached, brighter appearance.  BEESON teaches the addition of agents, like those found in the instant application, to achieve this whiteness.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v, Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773, Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims, in re Fitzgerald, 205 USPQ. 597, in re Best, 195 USPQ 430.
Claims 25 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over MUA, FUISZ, BEESON, and BYRD as discussed above and in further view of US Patent App. US 20080029117 A1 (hereinafter MUA ‘117).
Regarding claim 25, modified MUA discloses the pouched product of claim 22 as discussed above.  The combination does not explicitly disclose wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation.  
MUA ‘117 teaches smokeless tobacco formulation includes particles or pieces of tobacco, and may include other ingredients, such as salts, sweeteners, binders, colorants, pH adjusters, fillers, flavoring agents, disintegration aids, antioxidants, humectants, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation as taught in MUA ‘117.  A person of ordinary skill in the art desiring to ensure the longest shelf life would test the product at intervals to ensure product stability.  Doing so would ensure optimal ratios of additives and provide confidence in shelf life thereby reducing waste.  Furthermore, though shelf life of modified MUA is not explicitly taught, there is no reason doubt that modified MUA would be shelf stable for the durations of the instant application.  The product of MUA ‘117 is produced with the same conditions as modified MUA.  Therefore the shelf life of modified MUA is expected inherently to be the same as MUA ‘117. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald
Regarding claim 44, modified MUA discloses the method of claim 41 as discussed above.  The combination does not explicitly disclose wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation.  
MUA ‘117 teaches smokeless tobacco formulation includes particles or pieces of tobacco, and may include other ingredients, such as salts, sweeteners, binders, colorants, pH adjusters, fillers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Abstract).  MUA ‘117 teaches that the additives increase the shelf life of the product.  The product can be, “stored for prolonged periods of time, while maintaining its overall freshness, maintaining its moisture content, maintaining its visual appearance (e.g., not undergoing significant discoloration), maintaining its sensory properties, not experiencing absorption of undesirable flavors or odors, and not undergoing change in its overall chemical nature due to the action of microbial species.” (¶58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUA to provide wherein the time period is one or more of 2 days, 3 days, 1 week, 2 weeks, 1 month, 2 months, 3 months, 4 months, or 5 months after preparation as taught in MUA ‘117.  A person of ordinary skill in the art desiring to ensure the longest shelf life would test the product at intervals to ensure product stability.  Doing so would ensure optimal ratios of additives and provide confidence in shelf life thereby reducing waste.  Furthermore, though shelf life of modified MUA is not explicitly taught, there is no reason doubt that modified MUA would be shelf stable for the durations of the instant application.  The product of MUA ‘117 is produced with the same conditions as General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Regarding Claims 1-3, 6-19, 20-21, 26-29, 31-33, 36-40, 45-46, applicant argues, “The standard for anticipation is rigorous.”  Applicant overcame the 35 USC 102(a)(1) rejection by amending claim 1.  Therefore the rejection is withdrawn. 
Applicant argues, “Fuisz does not explicitly disclose wherein the cellulose material comprises microcrystalline cellulose. Office Action at paragraph 42. As recognized by the Office, Fuisz discloses a list of cellulose products that are available for use in the feedstock, that the feedstock material is acceptable for food use, and that the feedstock material chosen must be meltable at less than 500*F. … Applicant respectfully submits that one of skill would not have been motivated to modify Fuisz in the manner proposed by the Office. Fuisz is directed to a tobacco composition which is melt spun, and requires a filler which melts below 500F (as recognized by the Office) and re- solidifies rapidly. Microcrystalline cellulose would not be a suitable choice for modification of Fuisz, as it decomposes with charring on melting at around 475°F, making it useless for the intended purpose. See, for example, Suryadi et al., Journal of Young Pharmacists, Vol 10, Issue 2 (Suppl), Apr-Jun, 2018; and Rasheed et al., Molecules 2020, 25, 2824. Further, as acknowledged by the Office, Mua is directed to effervescent materials. Accordingly, one of skill in the art would not consider any purported teaching of microcrystalline cellulose to be relevant.”
Applicant’s arguments, quoted above, filed October 7, 2021, with respect to the rejection of claims 3-5, 19, and 34-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MUA as the primary reference and FUISZ as the secondary reference.  Examiner is persuaded that a person of ordinary skill in the art would not incorporate microcrystalline cellulose into the disclosure of FUISZ as taught by MUA.  However, a person of ordinary skill in the art would incorporate the teachings of FUISZ into the disclosure of MUA.  The addition of the teachings of FUISZ to the disclosure of MUA do not make MUA useless for the intended purpose and would be obvious inclusion to a person of ordinary skill in the art.  
Applicant argues, “[T]here would be no motivation to further include a cellulose derivative in an amount from about 1 to about 3% as recited in claim 1 as amended. With respect to the feature of original claim 4, the Office alleges that Mua "teaches an embodiment where the cellulose derivative is about 3%", referring to paragraph 8 of Mua. Office Action at paragraph 46. The Office has apparently misinterpreted the term "cellulose derivative" and failed to distinguish it from a "cellulose material," and/or has misinterpreted the disclosure of Mua with respect to purported disclosure of a "cellulose derivative.””
The rejection of claim 1 addresses this concern in light of MUA.  Specifically MUA teaches that the composition can be admixed with any combination of the list in ¶45 which includes both microcrystalline cellulose as well as finely divided cellulose, sodium carboxymethylcellulose.  MUA discloses another possible addition for microcrystalline cellulose as a flow aid, in which case it is added in amounts between 0.5 up to 5 percent (¶53).  This is a list of multiple derivatives of cellulose in the same composition.  Further MUA discloses amounts can be added as a flow aid as low as 0.5%.
Applicant argues, Claims 22-24, 41-43 and 47 are allowable as they depend on amended claims 1 and 26 which applicant asserts are now allowed.  However, for the reasons detailed above, claims 1 and 26 are not allowed.
Applicant argues, “Product packaged in accordance with the embodiments herein can be stored for prolonged periods of time, while maintaining its overall freshness, maintaining its moisture content, maintaining its visual appearance (e.g., not undergoing significant discoloration), maintaining its sensory properties, not experiencing absorption of undesirable flavors or odors, and not undergoing change in its overall chemical nature due to the action of microbial species. Accordingly, one of skill in the art would recognize that it is not the composition of Mua '117 that is responsible for enhanced stability and retention of, e.g., visual appearance, but rather the manner in which the product is packaged. For at least the foregoing reasons, Applicant respectfully requests reconsideration and withdrawal of this rejection.”  There is no teaching in MUA ‘117 that would preclude the use of the modified MUA as detailed in the office action.  Furthermore, though shelf life of modified MUA is not explicitly taught, there is no reason doubt that modified MUA would be shelf stable for the durations of the General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 773. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747